Order, entered on July 18, 1963, unanimously modified on the law and on the facts, and in the exercise of discretion, with $20 costs and disbursements to respondents, to provide that plaintiff’s complaint be dismissed, with leave to plaintiff to serve an amended complaint within 20 days after service of copy of the order herein with notice of entry. The complaint, as a whole, is vague and indefinite, and the allegations are such that one is not able to ascertain whether or not the plaintiff is attempting to plead more than one cause of action. Under rule 3014 of the Civil Practice Law and Rules it is still the requirement that every “pleading shall consist of plain and concise statements ”, and that “ Separate causes of action * * * shall be separately stated and numbered ”. If the plaintiff intends to plead only a single declaratory judgment cause, with a demand merely for incidental or consequential relief, there has been a failure to set forth, with reasonable clearness, the nature and the bases of the alleged controversies between the parties, claimed to be justiciable. (See 22 Carmody-Wait, Declaratory Judgments, §§ 29-32; Garment Center Capital v. Bentner, 77 N. Y. S. 2d 17.) Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.